Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 1 of 21 PageID# 485
                                                                                             f :i




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                   CLERK. U.S. DISTRICT COURT
                                  ALEXANDRIA DIVISION                                 ALEXANDRIA. VIRGINIA




  JAMES TOLLE,                                                 Civil Action No. l:20-cv-00363

                                Plaintiff,

          V.



  GOVERNOR RALPH NORTHAM and the COMMONWEALTH OF VIRGINIA

                                 Defendants.



                              MOTION FOR PRELIMINARY RELIEF


          Plaintiff continues to suffer serious injury from Defendant Northam's emergency orders

   while the Court considers Plaintiff's Complaint (Dkt. 1) and Defendants' Motion to Dismiss and

   Defendants' Memorandum of Law in Support of Defendants'Motion to Dismiss (Dkts. 46, 47).

  The District Court's Order of April 8, 2020 (Dkt, 9), denied Plaintiff's original request for

   preliminary relief or a preliminary-injunction hearing.       Plaintiff's appeal of this as an

  interlocutory order was denied by the Circuit Court of Appeals for the Fourth Circuit, finding

   that the appeals court did not have jurisdiction because the District Court's order involved a

  Temporary Restraining Order only and the appeals court issued its mandate on November 17,

  2020, following the ruling of October 26, 2020(Dkts. 38, 39 and 44).

          Since Plaintiff's original request for preliminary relief, the U. S. Supreme Court has

   provided guidance to lower courts in favor of preliminary relief where Executive Orders in

  several states are abridging constitutional rights' Plaintiff now moves for the Court to consider

   1 The Roman Catholic Diocese of Brooklyn, New York v. Andrew M. Cuomo,592 U. S.
  (2020)("The applicants have clearly established their entitlement to relief pending appellate
  review"). See also High Plains Harvest Church, et at.,v. Palis, et al. 592 U.S.        (2020)
  ("Tenth Circuit...to remand to the District Court for...consideration in light of,..Diocese of
  Brooklyn v. Cuomo...."), Harvest Rock Churck, Inc., et al. v. Newsom, No. 20A94, 592 U.S.
  (Dec. 3, 2020)
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 2 of 21 PageID# 486




  granting immediate preliminary relief in light of The Roman Catholic Diocese of Brooklyn, New

  York V. Andrew M. Cuomo, 592 U. S.           (2020)(hereinafter, "Diocese of Brooklyn'') in order

  to prevent further injury of Plaintiff's constitutional rights from Defendant Northam's orders.
  Following the guidance in Diocese of Brooklyn, Plaintiff believes that the request in the present

  motion satisfies all of the criteria for preliminary relief because Plaintiff's "claims are likely to

  prevail, that denying them relief would lead to irreparable injury, and that granting relief would

  not harm the public interest." Diocese of Brooklyn, p. 2, referencing Winter v. Natural Resources

  Defense Council, Inc., 555 U. S. 7, 20 (2008)(hereinafter, "Winter"). Justification for this is

  explained in the following arguments.



                          ARGUMENTS FOR PRELIMINARY RELIEF

          1.      Plaintiff is seeking urgent relief from Defendant Northam's orders which have

  caused serious injury to Plaintiff's rights under the First, Fourth and Fourteenth Amendments

  since the original emergency orders in March, 2020, and will continue to cause injury to Plaintiff

  without action by the Court. Preliminary relief is justified in this case because Plaintiff's

  Complaint is not moot and because a preliminary injunction in Plaintiff's case satisfies the

  criteria for preliminary relief according to the Supreme Court guidance in Diocese of Brooklyn

  and Winter.




                                   Plaintiff's Complaint is not Moot

          2.      Plaintiff's Complaint is not moot because it involves ongoing restrictions on

  Plaintiff's First Amendment rights to free speech and free practice of religion which do not

  satisfy strict scrutiny's compelling interest or narrow tailoring, because the current orders

  infringe Plaintiff's Fourth Amendment rights without probable cause, and because they fail to
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 3 of 21 PageID# 487




 provide Plaintiff due process and equal protection under law according to Virginia law and the

 Fourteenth Amendment. However, even if Defendant Northam changes his current orders to end

 the injury to Plaintiff's rights, Plaintiff's Complaint is still not moot as noted in Diocese of
 Brooklyn, p.6 for similar emergency orders ("It is clear that this matter is not moot. See Federal

 Election Comm'n v. Wisconsin Right to Life, Inc., 551U. S. 449,462(2007); Friends of the

 Earth,Inc. v. Laidlaw Envi-ronmental Services(TOC),Inc., 528 U. S. 167,189(2000). And

 injunctive relief is still called for because the appli-cants [sic.] remain under a constant threat

 that the area in ques-tion will be reclassified as red or orange. See, e.g., Susan B. Anthony List v.

 Driehaus, 573 U. S. 149,158(2014)", Diocese of Brooklyn, p. 6)." Furthermore, the ongoing

 vaccination programs do not moot Plaintiff's Complaint because it will take some time for
 sufficient progress in vaccinations to achieve herd immunity and it remains to be seen how

 effective the vaccines will be for the current or new strains of the virus.



                                  Request for Preliminary Injunction

         3.      Plaintiff respectfully requests the Court grant a preliminary injunaion which

 enjoins Defendant Northam's Executive Orders from abridging Plaintiff's rights under the First

 Amendment according to Diocese of Brooklyn and Plaintiff's rights under the Fourth and

 Fourteenth Amendments. Similar to the complaints in Diocese of Brooklyn, Plaintiff's request

 for preliminary relief should be granted because Plaintiff's "claims are likely to prevail, that

 denying them relief would lead to irreparable injury, and that granting relief would not harm the

 public interest. See Winter v. Natural Resources Defense Council, Inc., 555 U. S. 7, 20(2008)."

 (Diocese ofBrooklyn, p. 2)
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 4 of 21 PageID# 488




     Reasons why Plaintiff's Complaint is likely to Succeed on the Merits on First Amendment
                                               Grounds

        4.       Defendant Northam' latest orders continue to treat religious activities differently

 than similar non-religious activities without a compelling interest or narrow tailoring. The

 Supreme Court has already found that COVID-19 related orders which apply stricter

 requirements to religious activities than the restrictions on similar other activities require a Strict

 Scrutiny review before they can be found Constitutional. In Diocese of Brooklyn, the per curiam

 opinion found no general applicability or neutrality when "a large store in Brooklyn that could
 literally have hundreds of people shopping there on any given day" was open while "a nearby
 church or sjmagogue would be prohibited from al-lowing [sic.J more than 10 or 25 people inside
 for a worship ser-vice. [sic.]"(Diocese of Brooklyn, p. 3, quotations removed). In Defendants'
 Motion to Dismiss, they argue that the Diocese of Brooklyn decision "relied on...'statements

 made in connection with the challenged rules can be viewed as targeting'" (Dkt. 39, p. 22),

 mistakenly arguing that the Supreme Court used that as the trigger for Strict Scrutiny. This is
 rebutted by the Supreme Court's opinion: "even if we put those comments aside, the regulations

 cannot be viewed as neutral because they single out houses of worship for es-pecially harsh

 treatment."(Diocese of Brooklyn, pp. 2-3). A fair reading of the Supreme Court's opinion shows

 that Strict Scrutiny was triggered after noting the disparity between how "the large store" was

 treated compared to the religious centers.

         5.      Furthermore, there is no evidence from the Supreme Court's opinion in Diocese

 of Brooklyn that size restrictions alone trigger the Strict Scrutiny. Justice Gorsuch emphasized:

 "At a minimum, that [First] Amendment prohibits government officials from treating religious

 exer-cises [sic.] worse than comparable secular activities, unless they are pursuing a compelling

 interest and using the least re-strictive [sic.] means available." (Justice Gorsuch concurring.

 Diocese of Brooklyn, p. 1) This should make it clear to the Court that all disparate treatment is
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 5 of 21 PageID# 489




 subject to triggering Strict Scrutiny and it is not simply a matter of size limits.

          6.     Defendant Northam's latest Order (see Dkt. 49, Exhibit G)does treat religious

 services more harshly than other similar activities. Specifically, the same behaviors within a

 Church (gathering indoors, sitting together, interacting with a leader, singing, etc.) can be typical

 behaviors within classes at an institute of higher education. However, Defendant Northam's

 Order places criminal penalties on violators of the restrictions in Church while exempting similar

 violators who are in classrooms.^ Defendant Northam's current orders state that "Individuals

 attending religious services must wear face coverings"(Dkt. 49, Exhibit C,Section B.l.b.vii)
 whereas attendees of Institutions of Higher Education are not explicidy required to do so(Dkt.

 49, Exhibit C,Section B.2). Plaintiff believes that the disparate treatment of religious services

 that is still found in Defendant Northam's orders should subject the orders to Strict Scrutiny

 under the Diocese of Brooklyn ruling, supra. Furthermore, Plaintiff believes that Defendants'
 argument that Defendant Northam's orders would "survive strict scrutiny"(Dkt. 39, p. 23)are

 flawed based on the disparate treatment that is still ongoing in \rirginia. It is impossible to argue

 that Defendant Northam's orders are "narrowly tailored" as Defendants do(Dkt. 39, p. 23)if

 other similar activities are not regulated as strictly. By exempting similar activities at Institutions

 of Higher Education from some restrictions and harsh criminal penalties that apply to the same

 activities which are conducted at religious houses, Defendant Northam's restrictions on religious

 services are patently not as tailored as the restrictions on those other activities and therefore

 should fail any Stria Scrutiny review.

          7.      Although Defendant Northam's Order uses language which is content neutral, the

 enforcement of Defendant Northam's orders has effectively made the Executive Order a

 2 "\riolations of section II, subsection B, paragraphs 1 and 3 of this Order shall be a Class 1
 misdemeanor...." applies criminal penalties to violations of Church restrictions in Section B.l.b
 while exempting violators at Institutions of Higher Learning in section B.2.(Dkt. 49, Exhibit C,
 p. 14)
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 6 of 21 PageID# 490




 regulation which favors certain tj^e of First Amendment expression over others. Plaintiff's

 Complaint included factual allegations related to this arbitrary application of Defendant

 Northam's Order '^based on actions by Defendant Northam which favor his political party while

 restricting the political activities of his opponents"(Dkt. 1,1145). The Supreme Court has

 recognized in First Amendment cases that selective application of content neutral regulations can

 lead to unconstitutional stifling of free speech: "'a time, place, and manner regulation [must]

 contain adequate standards to guide the official's decision and render it subject to effective

 judicial review'....'[wjhere the licensing official enjoys unduly broad discretion in determining

 whether to grant or deny a permit, there is a risk that he will favor or disfavor speech based on its

 content.'"^ To the extent that the enforcement of Defendant Northam's orders effectively waive

 the requirements for some citizens and not for others, the Supreme Court has said "Granting

 waivers to favored speakers (or, more precisely, denying them to disfavored speakers) would of

 course be unconstitutional...."(Thomas, at 325)

        8.       Not only has Plaintiff's Complaint provided factual allegations showing

 Defendants'selective enforcement of Defendant Northam's orders prohibiting the freedom of

 political opponents to assemble, but actions of authorities since then have demonstrated how

 Defendant Northam's orders are selectively being enforced."* Due to the selective enforcement

 3 Occupy Columbia V. Haley, 738 F.3d 107,124(4th Cir. 2013), quoting Thomas v. Chicago
 Park DisL, 534 U.S. 316, 323,122 S.Ct. 775, 151 L.Ed.2d 783(2002), citations removed.
 4 At the Virginia Senate Committee on General Laws and Technology meeting on August 31,
 2020, a spokesperson for Attorney General Mark Herring testified that Kevin Wilson, the pastor
 of Lighthouse Fellowship Church in Chincoteague, had been charged with violating Defendant
 Northam's order. Enforcement actions against violators of social distancing during protests
 against Defendant Northam's Executive Order have also been reported ("...Police told attendees
 that they would issue summonses if they did not spread out.", Richmond Times Dispatch article
 "Dozens protest social distancing orders as Virginia's death toll passes 200", April 16,2020).
 There is ^so widespread public reporting on protests throughout Virginia following the death of
 George Floyd by protestors whom Defendant Northam supports and who are seen violating the
 Governor's gathering and social distancing restrictions without any enforcement(see Virginia
 Mercury article "Protest over George Floyd's death spread to Virginia", May 30, 2020, by R.
 Zullo and K. Masters, which quotes Defendant Northam:"People are ciying out for justice and
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 7 of 21 PageID# 491




 of Defendant Northam's Order, Plaintiff believes that it would be an error for the Court to accept

 Defendants' arguments that Defendant Northam's Order is content neutral. Rather, it must be

 treated as content-based restrictions because of its unequal application by Defendants. In this

 case,"[Ijimitations imposed on speech because of its content are therefore subject to strict

 scrutiny, that is, no such limitation is valid unless it is narrowly tailored to serve a compelling

 government interest" {U.S. v. Mento, 231 F.3d 912,918(4th Cir. 2000), hereinafter,"Mento").

        9.       Plaintiff's Complaint challenges the compelling interest of Defendant Northam's

 Order by alleging facts which show that there is no consensus in science for restrictions on all

 healthy persons(Dkt. 1, HH 12,14-18,44) and that there are alternative means of protecting the

 healthy population (Dkt. 1, H 44). Plaintiff's Complaint also includes factual allegations showing

 that Defendant Northam's stay at home orders "are far more sweeping and abusive than any

 quarantine powers used by elected officials", effectively using a quarantine "against innocent,

 healthy citizens" in "in any part of Virginia, even in locations which do not show any evidence of

 the disease" and which fails to provide healthy persons due process rights as required under Va.

 Code § 32.1-48.05 and Va. Code § 32.1-48.010.(see Dkt. 1, HH 26,67) Plaintiff believes that

 even though there is a compelling interest in the government responding appropriately to a

 pandemic, the facts alleged in Plaintiff's Complaint show that there is no reason to find a

 compelling interest for a government response which is more far reaching than any other crisis in

 the history of our nation. Even if the Court is persuaded that there is some compelling interest of

 such immense nature to justify Defendant Northam's aaion, the government may regulate First

 Amendment speech under strict scrutiny only "so long as it selects 'the least restrictive means to

 further the articulated interest.'"^ The facts alleged in Plaintiff's Complaint demonstrate that

 healing...and we have a lot of work to do...." without any report of comments on or enforcement
 against the gathering and social distance violations during the protests).
 5 Mento, at 920(4th Cir. 2000), quoting Sable Communications of Calif., Inc. v. FCC,492 U.S.
 115,126,109 S.Ct. 2829,106 L.Ed.2d 93(1989).
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 8 of 21 PageID# 492




 there are far less restrictive means other than locking down the endre population for many

 weeks, as Defendant Northam's Order does.



               Plaintiff is likely to Succeed on the Merits due to an Illegal Quarantine

         10.     Plaintiff's Complaint claims that Defendant Northam is abusing his emergency

 powers by instituting a sweeping quarantine without probable cause or due process(Dkt. 1,

 H 67). Defendant Northam's orders violate the First and Fourteenth Amendments by continuing

 to enforce an illegal quarantine without an order of quarantine as required by the Virginia

 legislature under Va. Code § 44.146-17 and § 32.1-48.05:

         "...a state of emergency may address exceptional circumstances that exist relating to an
         order of quarantine or an order of isolation concerning a communicable disease of
         public health threat that is issued by the State Health Commissioner for an affected
         area of the Commonwealth pursuant to Article 3.02(§ 32.1-48.05 et seq.) of Chapter 2 of
         Title 32.1."(Va. Code § 44-146.17, emphasis added)®

         11.     Defendant Northam's orders continue to violate the First and Fourteenth

  Amendments through an illegal quarantine which restricts the free travel and assembly of

  citizens with unwarranted restrictions on the gathering of healthy individuals while providing no

  due process to persons who are not sick as required under Va. Code § 32.1-48.05 and § 32.1-

 48.010:


         "A.Any person or persons subject to an order of quarantine...may file an appeal of the
         order of quarantine as such order applies to such person or persons...."(Va. Code § 32.1-
         48.010)


         12.       These restrictions on the free assembly of American citizens have been shown

  to be unwarranted because of recent guidance from medical authorities which have supported

         6 The Virginia Health Commissioner has issued no order of quarantine yet which either
 cites Va. Code § 32.1-48.05 or has determined "that exceptional circumstances exist relating to
 one or more persons...who are known to have been exposed to or infected with...a communicable
 disease of public health threat and that such...circumstances render the procedures of Article 3.01
 (§ 32.1-48.01 et seq.)...to be insufficient control measures" as required byVa. Code § 32.1-48.05.
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 9 of 21 PageID# 493




 Plaintiff's arguments that the consensus of science does not warrant restrictions on healthy

 persons (see section Relief will not Harm the Public Interest in Plaintiff's arguments below).

 Furthermore, these restrictions fail to provide due process and violate equal protection under the

 Fourteenth Amendment when Defendant Northam failed to enforce his orders on his political

 allies who were violating the restrictions on outdoor gatherings during past protests in

 Richmond, Virginia Beach and in Plaintiff's own county of Prince William County.^ Can the

 State deprive citizens of liberty and property for quarantine reasons without due process? For

 more than a century, the Supreme Court has required equal treatment and due process for U. S.

 citizens during a quarantine.® Since O'Connor v. Donaldson,422 U.S. 563(1975), the courts

 have required due process for administrative actions depriving citizens of liberty in medical

 confinement and other settings involving deprivation of liberty, summarized in Hamdi v.

 Rumsfeld, 542 U.S. 507, 533(2004): "An essential principle of due process is that a deprivation

 of life, liberty, or property 'be preceded by notice and opportunity for hearing appropriate to the

 nature of the case'"(quoting Mullane v. Central Hanover Bank & Trust Co., 339 U. S. 306, 313

 (1950)). In Dorsey v. Solomon,604 F.2d 271 (4th Cir. 1979), the Fourth Circuit applied the due

 process requirements from O'Connor v. Donaldson to involuntary detention for medical reasons

 ("The principles developed in criminal cases apply in this case because involuntary commitment,

 like incarceration, 'is a deprivation of liberty which the State cannot accomplish without due

 process of law.', quoting O'Connor v. Donaldson, at 580). How can Governor Northam's orders

 imposing involuntary quarantine restrictions on the suspected infected not afford the same due


 7   See foomote 4.
 8 See Jew Ho v. Williamson, 103 F.IO (C.C.N.D. Cal., 1900)(With "an evil eye and an unequal
 hand...the denial of equal justice is still within the prohibitions of the constitution."); O'Connor
 V. Donaldson, 422 U.S. 563(1975)(Chief Justice Burger concurring at 580,"There can be no
 doubt that involuntary commitment to a mental hospital, like involuntary confinement of an
 individual for any reason, is a deprivation of liberty which the State cannot accomplish without
 due process of law.")
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 10 of 21 PageID# 494




  process rights as required for the suspected mentally ill under Dorsey? Furthermore, the blanket

  apphcation of quarantine restrictions on all persons without affording healthy persons an

  individual assessment violates the Supreme Court's definition of due process in Demore v. Kim,

  538 U.S. 510(2003), where deprivation of liberty during immigration enforcement cannot be

  based on blanket assessments, as underscored by your Honor's previous opinion: "even in this

  narrow subset of circumstances where detention is permissible, the government is generally

  required to satisfy the burden of establishing that detention is merited in an individual case"

  Haughton v. Crawford, 221F. Supp. 3d 712, 714(E.D. Va. 2016). Not only do the blanket

  restrictions with no individual assessments under Defendant Northam's orders violate due

  process, the blanket restrictions purposely violate the Supreme Court's requirement for

  restrictions on liberty imder the Fourteenth Amendment to use the "less drastic means for

  achieving the same basic purpose"{Shelton v. Hicker, 364 U.S. 479,488(I960)) by defaulting to

  placing every citizen in every place under a blanket quarantine rather than using any less drastic

  means to quarantine a communicable disease.

          13.     Defendant Northam's current orders are continuing to violate Plaintiff's rights

  under the Fourteenth Amendment by allowing more than 10 persons to gather at some locations

  deemed "essential" while restricting other gatherings not favored by Defendants. Defendants

  have provided no justification showing that the risk to persons in groups more than 10 on private

  property are more of a threat to public health than the same groups at "essential" businesses.

  Furthermore, Defendant Northam's current orders during the virus panic continue to enforce an

  improper use of emergency powers against innocent citizens without due process in violation of

  the Fourteenth Amendment, similar to how the Exclusion Orders in the Korematsu v. United

  States, 323 U.S. 214(1944)violated the Constitutional rights of innocent citizens without due

  process because of the panic of war. During another panic a short time later during the



                                                   10
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 11 of 21 PageID# 495




  Communist scare of the 1950's, Justice Frankfurter said that due process "is ingrained in our

  national traditions, and is designed to maintain them" and that "the Court has enforced this

 requirement by checking attempts of executives, legislatures, and lower courts to disregard the
  deep-rooted demands of fair play enshrined in the Constitution." Justice Frankfurter Concurring,

  Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123,161 (1951). The Supreme

  Court has relied on Justice Frankfurter's concurring opinion in its subsequent guidance on due

  process requirements for administrative actions by government officials:

         "This Court consistently has held that some form of hearing is required before an
         individual is finally deprived of a property interest. Wolff v. McDonnell,418 U. S. 539,
         418 U. S. 557-558(1974). See> e.g., Phillips y. Commissioner, 283 U. S. 589, 283 U. S.
         596-597(1931). See also Dent v. West Virginia, 129 U. S. 114,129 U. S. 124-125(1889).
         The 'right to be heard before being condemned to suffer grievous loss of any kind, even
         though it may not involve the stigma and hardships of a criminal conviction, is a principle
         basic to our society.' Joint Anti-Fascist Comm. v. McGrath, 341 U.S. 123,168(1951)
         (Frankfurter, J., concurring)" Mathews v. Eldridge,424 U.S. 319,333(1976)

         14.     This fundamental requirement for due process from McGrath has been echoed in

  the Fourth Circuit: "The essential requirements of procedural due process are notice and an

  opportunity to be heard. See Joint Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123,178,

  71 S.Ct. 624,95 L.Ed.817(1951)." Rosenfield v. V/ilkins, 280 F. App'x 275, 284(4th Cir. 2008).

  Can Defendant Northam use his emergency powers to deprive all citizens of Virginia their liberty

  and property rights without due process as required by Joint Anti-Fascist Refugees Committee v.

  McGrath and Virginia law? If the Court denies the present request for preliminary relief.

  Plaintiff's right to due process will continue to be denied and the Defendants will be allowed to

  ignore the "deep rooted demands of fair play enshrined in the Constitution". McGrath at 161.



                           Plaintiff is likely to Succeed on the Fourth Amendment

         15.      Defendant Northam's orders continue to violate Plaintiff's rights under the

  Fourth Amendment by perpetuating the Governor's improper extension of the State's authority to


                                                  11
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 12 of 21 PageID# 496




  how persons exercise their constitutional rights on their private property(Dkt. 1, Iffl 52-54).

 The only justification for the extension of State powers against private actions on private

  property which are not subject to business licensing are for law enfojcement purposes during the
  commission of a crime (see Jones v. United States 357 U.S.493 (1958); United States v.

 Rabinowitz 339 U.S. 56(1950)) or when the legislature has determined that there is a direct and

 immediate threat to public safety(see Camara v. Municipal Courty 387 U.S. 523(1967)).

  Defendant Northam has no such justification to extend police powers onto Plaintiff's property.

  For these reasons, Defendant Northam's current orders exceed the limits to the authority of the

  State and infringe on the right of citizens to be secure in their person, houses^ papers, and effects
  under Jones, Rabinowitz and Camara.

          16.     Furthermore, the police power of the State found in Jacobson v. Massachusetts,

  197 U.S. 11(1905), in the interest of public health does not empower a violation of the rights of

  citizens on private property under the Fourth Amendment because: i) the facts in Jacobson

  involved State action against citizens outside of their private property and was based on the

  Fourteenth Amendment, not the Fourth Amendment; ii) even in Jacobson, the Court found that

  "the mode or manner of exercising its [the State's] police power is wholly within the discretion

  of the State so long as...any right granted or secured thereby [the Constitution] is not infringed",

  Jacobson, at 11; iii) the Jacobson Court was not dealing with a Governor's Executive power as

  in this case, but with the State power enacted by the legislature, stating: "[i]t is within the police

  power of a State to enact a compulsory vaccination law, and it is for the legislature,

  and not for the courts, to determine". Id., at 11; iv)even if this Court finds the police power of

  the Executive for public health reasons supported by Jacobson, such powers are not proper when

  the Executive circumvents and/or purposely violates the requirements and intentions of the




                                                    12
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 13 of 21 PageID# 497




 legislature for use of that power to enforce an illegal quarantine during a public health

 emergency, as in Plaintiff's case.

         17.      In Diocese of Brooklyn, Justice Gorsuch noted that Jacobson v. Massachusetts,

  197 U. S. 11(1905) was decided concerning a Fourteenth Amendment question and that

  constitutional questions about rights under other Amendments besides the Fourteenth (like

  Plaintiff's complaints under the First and Fourth Amendments)should not rely on Jacobson

  because it "involved an entirely different mode of analysis, an entirely different right, and an

  entirely different kind of restriction."(Justice Gorsuch concurring. Diocese of Brooklyn, p. 3)
  Justice Gorsuch's opinion clearly applies to Plaintiff's complaints under the First Amendment.
  But they also apply to Plaintiff's complaints under the Fourth Amendment to be secure in his
  persons, houses, papers and effects. As noted in Justice Gorsuch's opinion concerning

  Jacobson's substantive due process right to bodily integrity: "what does that have to do with our

  circumstances?".(Id., p. 4) For the above reasons, Defendant Northam's orders continue to

  violate Plaintiff's rights under the Fourth Amendment.



                        Defendant Northam 5? Orders cause Irreparable Injury

          18.     Defendant Northam's Orders are continuing to abridge Plaintiff's constitutional

  rights under the First, Fourth and Fourteenth Amendments,supra. The disparate treatment of

  religious services and similar non-religious activities under Defendants' orders can still lead to

  Plaintiff suffering criminal penalties which are not justified under strict scrutiny standards. The

  restrictions on "time, manner and place" of Plaintiff's free speech, travel and assembly under

  Defendant Northam's orders are designed to apply to those activities which the Governor defines

  as essential or non-essential and are also applied selectively to Defendant Northam's political

  supporters as noted by Plaintiff at the time of his Complaint and since then during the protests



                                                   13
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 14 of 21 PageID# 498




  against racial injustice, supra. These restrictions on free expression of Plaintiff are

  unconstitutional because they are not content-neutral for these reasons and are not justified by a

  compelling interest nor are they narrowly tailored enough to allow them to avoid injury to

  Plaintiff's rights. As noted in Diocese of Brooklyn,"The loss of First Amendment freedoms, for

  even minimal periods of time, unquestionably constitutes irrep-arable [sic.] injury"(quoting

  Elrod V. Burns,427 U. S. 347, 373(1976)(plurality opinion)). The unconstitutional restrictious

  on Plaintiff's First Amendment rights under Defendant Northam's current orders constimte such

  irreparable injury as called for in Elrod.

          19.     Similarly, Defendant Northam's orders also cause irreparable injury to Plaintiff's

  Fourth Amendment rights. Not only has Defendant Northam's orders prevented Plaintiff from

  exercising his right to freely use his private property on several occasions since their inception,

  Plaintiff continues to be under the threat of prosecution if he should try to use his property

  contrary to the Governor's orders. These restrictions are unconstitutional incursions by the State

  which are depriving Plaintiff of his right to be secure in his home, property, papers and effects

  without probable cause and which are not justified as a proper use of police powers under

  Jacobsen,supra. In the case of probable cause cases like Jones and Rabinowitz, even a single

  violation of a citizen's rights under the Fourth Amendment cause sufficient irreparable harm to

  cause police action to be oudawed and enjoined in the future. Such iqjunction should apply to

  the unconstitutional restrictions which have violated Plaintiff's Fourth Amendment rights on

  more than a single occasion. Even if the "minimal" loss of Plaintiff's rights under the Fourth

  Amendment do not justify an injunction as in Elrod, the fact of the matter is that Defendant

  Northam's orders have already unconstitutionally extended the police powers of the State to

  injure Plaintiff's private property rights for many months, are continuing to cause injury under

  the current orders, and promise to continue to cause injury to Plaintiff's rights for many months



                                                    14
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 15 of 21 PageID# 499




  to come if the Court does not take action.

          20.     Furthermore, Defendant Northam's orders continue to violate Plaintiff's due

  process and equal protection rights under the Fourteenth Amendment,supra. The Court should

  not tolerate the trampling of due process rights and equal protection under the Fourteenth

  Amendment any more than minimal loss to First Amendment freedoms because due process and

  equal protection are fundamental to the protection of all other civil rights provided by the

  Constitution. The irreparable injury which Defendant Northam's orders are causing to

  Plaintiff's rights should justify preliminary relief.



                                Relief will not Harm the Public Interest

          21.     As noted in Diocese ofBrooklyn, the Court should not automatically accept that

  anything done during a pandemic has the effect of barring injunctive relief ("...the State has not

  shown that public health would be imperiled if less restrictive measures were imposed....even in

  a pandemic, the Constitution cannot be put away and forgotten.", Diocese ofBrooklyn, p. 5). At

  the time of Plaintiff's Complaint, there was no consensus of medical science showing that "the

  transmission of COVID-19 from a healthy person or an asymptomatic person who may have the

  virus is a definite mode or threat of transmission"(Dkt. 1, H 17). Defendants have yet to provide

  irrefutable medical evidence to rebut this. Any claim that transmission of the virus occurs when

  infected persons do not have symptoms(either asymptomatic or presymptomatic) has not been

  conclusively demonstrated by the data or the studies relied upon. Furthermore, it is indisputable

  that healthy persons, without infection, cannot transmit the virus and depriving healthy persons

  of liberty due to the virus is not justified by the science for this reason.

          22.     On June 8, 2020, the World Health Organization's leading epidemiologist

  reported at a press briefing that transmission of CQVID-19 by asymptomatic persons is "very



                                                     15
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 16 of 21 PageID# 500




  rare" based on the data to date. Subsequent comments by Dr. Van Kerkhove underscored that

  there is no consensus of science concerning asymptomatic transmission, stating that there is no

  clear answer on whether COyiD-19 is spread by asymptomatic persons,^ Furthermore, as noted

  in the study referenced by the American Medical Association, or AMA,(Ferretti, et al.): "The

  most accurate and robust quantification of the relative frequency of routes of transmission

  [including asymptomatic and presymptomatic transmission] would be a well-designed
  prospective cohort study with detailed journal and phylogenetic investigations."^® No such study
  which would scientifically demonstrate asymptomatic or presymptomatic transmission has been

  accomplished to date. As noted in Ferretti's study, the studies relied upon during the current
  global emergency requires the use of studies "using imperfect data"." All epidemeological
  studies to date are limited by error from the "imperfect data" which is inherent in non-clinical

  studies. It is noteworthy that in its brief referencing the latest medical science, the AMA^^

  references the epidemiological study Xi He et al, Temporal dynamics in viral shedding and

  transmissibility ofCOVID-19, 26 Nature Medicine 672(2020), but Xi He's study itself

  documents the typical limitations of these non-clinical studies, stating:

         "...symptom onset relies on patient recall after confirmation of COVID-19. The potential
         recall bias would probably have tended toward the direction of under-ascertainment, that
         is, delay in recognizing first syptoms....However, the incubation period would have been
         overestimated and thus the proportion of presymptomatic transmission artifactually
         inflated." [Xi He, p. 674]

         23.      The negative serial interval used to estimate presymptomatic infections in

  9 See Time article at https://www.time.com/5850256/who-asymptomatic-spready
  10 Ferretti, L., et a/."Quantifying SARS-CoV-2 transmission suggests epidemic control with
  digital contact tracing". Science, May 8, 2020, 368:6491, p. 2., referenced in Brief of the
  American Medical Association and the Medical Society of the State of New York as AMICI
  CURIAE in Support of Respondent, Diocese ofBrooklyn v. Governor Cumo,592 U. S.
  (2020), fn 5.
  11 Ferretti, L., p. 2.
  12 Brief of the American Medical Association and the Medical Society of the State of New York
  as AMICI CURIAE in Support of Respondent, Diocese of Brooklyn v. Governor Cumo,592 U. S.
       (2020),fn 5.


                                                   16
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 17 of 21 PageID# 501




  Xi He's study is directly affected by any of this error in the estimated incubation period.

         24.      Furthermore, more recent epidemiological studies of COVID-19 populations

  have been more rigorous than Xi He's study and have shown that there is either no risk of

  asjmiptomatic transmission or the estimated rate of asymptomatic transmission is an exceedingly

  small fraction of sjmiptomatic transmission.^^ Even if the Court does not find the recent

  evidence as definitive, it should be clear that the consensus of science is on the side of Plaintiff's

  arguments and there is little justification for Defendant Northam's restrictions on persons without

  s5miptoms, and even less for healthy persons who have not been exposed but are still quarantined

  under the Virginia orders.

          25.     Defendant Northam's own actions should convince the Court that relaxation of

  the restrictions on Plaintiff's First and Fourth Amendment rights should not be harmful to the

  public. Defendant Northam has never applied the quarantine restrictions to those working in

  what he defined as essential services, allowing those persons to work in groups of any size:'The

  presence of more than 10 individuals performing functions of their employment or assembled in

  an educational instructional setting is not a 'gathering.'". (Dkt. 49, Exhibit G,p. 12) If healthy

  or asymptomatic persons were never a risk to public health at places defined as essential, it begs

  the question why gatherings of persons at non-essential activities, at religious services or on


  13 Zachary Madewell, et o/.,"Household Transmission of SARS-CoV-2",JAMA Network
  Open.(2020)3:12, found that the asymptomatic transmission was more than 25 times less than
  the number of transmissions from subjects with symptoms,finding: "The lack of substantial
  transmission from observed asymptomatic index cases is notable"; Shiyi Cao, et a/., "Post-
  lockdown SARS-CoV-2 nucleic acid screening in nearly ten million residents of Wuhan,China",
  Nature Communications(2020) 11:5917, found that there were "no positive tests" out of 1,174
  "close contacts" of 300 asymptomatic cases."Compared with symptomatic patients," the authors
  wrote,"asymptomatic infected persons generally have low quantity of viral loads and a short
  duration of viral shedding, which decrease the transmission risk of SARS-CoV-2."; Lei Luo, et
  aly "Contact Settings and Risk for Transmission in 3410 Close Contacts of Patients With
  COVlD-19 in Guangzhou, China", Annals of Internal Medicine, 12/1/2020, found that
  transmissions from as5miptomatic subjects was 11 times less than transmission from those with
  even mild symptoms.


                                                    17
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 18 of 21 PageID# 502




  private property should be restricted in any way differently than those at essential businesses.

  The disparate treatment between the activities which Defendants arbitrarily designate as essential

  from other activities shows that Defendants themselves do not believe that the risk to public

  health is appreciably affeaed by size restrictions when other controls and science-based, less

  restrictive measures are in place.

         26.       For the foregoing reasons, the Court should find that the public will not he

  imperiled if restrictions on healthy persons are lessened. Even if the Court is not persuaded that

  restrictions on healthy persons can be removed, it should be clear that there is litde justification

  for Plaintiff's exercise of his religious, speech and assembly and private property rights should
  be restricted any more than how activities at essential businesses are restricted.



                                       Preliminary Relief is Proper

          27.     Plaintiff's arguments have demonstrated how preliminary relief is proper because

  his Complaint is likely to succeed on the merits under the First, Fourth and Fourteenth

  Amendments, Defendant Northam's orders are continuing to inflict irreparable injury to Plaintiff,

  and that preliminary relief which allows healthy persons to exercise their constitutional rights is

  not expected to cause harm to the public. For these reasons. Plaintiff believes that the current

  Motion satisfies the conditions for a preliminary injunction according to Winter and Plaintiff

  respectfully requests the Court to grant Plaintiff such preliminary injunction, which either fully

  or partially stays Defendant Northam's violations of Plaintiff's constitutional rights.




                                                    18
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 19 of 21 PageID# 503




                                            CONCLUSION

           28.    For the foregoing reasons, Plaintiff's request for preliminary relief is timely and

  proper, during the time that the Court considers Defendants' Motion to Dismiss and thereafter.

  Plaintiff respectfully requests that the Court grant without further delay a full or partial stay of

  Defendant Northam's orders in order to address ongoing injury to Plaintiff's constitutional rights

  and enjoin Defendants from issuing any further orders which harm Plaintiff's constitutional

  rights. A proposed Preliminary Injunction Order is provided in the Appendix for consideration of
  the Court. If the Proposed Preliminary Injunction Order is not approved by the Court, Plaintiff

  respectfully requests that the Court order other appropriate preliminary relief which enjoins the

  civil and criminal enforcement of Defendant Northam's current or future orders against

  Plaintiff's exercising of his constitutional rights under the First, Fourth and Fourteenth

  Amendments.




  Dated:                     Gj20Z\
                                                         Respectfully submitted,

                                                         By:
                                                                   mies Tolle
                                                                  Pro Se
                                                                  11171 Soldiers Court
                                                                  Manassas, VA 20109
                                                                  703-232-9970
                                                                  jtmaiiOOQQ@yahQQ,CQm




                                                    19
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 20 of 21 PageID# 504




                                    CERTIFICATE OF SERVICE



 I certify that on this ^/A                  day of                  , 2021, a true copy of the
 foregoing Motion for Preliminary Relief was mailed via U. S. mail, first class, postage prepaid
  to all parties or counsels of record as appropriate for Fed. R. Civ. P. 5(b).
                                                           Respectfully submitted,


                                                           By: .
                                                                   imes Tolle
                                                                   Pro Se
                                                                   11171 Soldiers Court
                                                                   Manassas, VA 20109
                                                                   703-232-9970
                                                                   jtmailOOOO(g)yahoo.com




                                                      20
Case 1:20-cv-00363-LMB-MSN Document 55 Filed 02/08/21 Page 21 of 21 PageID# 505




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  JAMES TOELE,                                                Civil Action No, l;20-cv-00363

                               Plaintiff,

         V.



  GQVERNQR RALPH NQRTHAM and the COMMONWEALTH OF VIRGINIA

                               Defendants.



                                     LOCAL RULE 83.1(M)
                                         CERTIFICATION

  I declare under penalty of perjury that:

  No attorney has prepared, or assisted in the preparation of this document(the present
  motion).

                                            James Tolle

                                     Name of Pro Se Party



                                   Si^^ture of Pro Se Party
                Executed on:     f<ihf




                                                  21
